Brady, J.,
(dissenting.) An order of arrest appears to have been granted in this case, and Theodore Heilman and Emil Carlbach were the sureties on the undertaking given on obtaining the order. On March 24, 1885, the complaint was dismissed on the default of the plaintiff to appear, and judgment was taken against him in April following. In November, 1885, proceedings were commenced by the sureties to set aside the default; the attorney representing them, and who made the application, affirming that he was acquainted with the facts in the case, and verily believed it could be successfully prosecuted. The result was an order that the motion be so far granted as to permit the sureties to try the issue raised by the pleadings, upon certain conditions. Messrs. Seligman were by the order substituted for the plaintiff’s attorney, and they noticed the cause for trial as attorneys for the plaintiffs and sureties. The trial resulted in a judgment for the plaintiff, which on appeal was reversed by the general term, and a new trial ordered, (44 Hun, 630, mem.;) and, the respondents having appealed to the court of appeals by their attorneys, judgment absolute was directed in favor of the defendants, which was duly made the judgment of this court, and the costs taxed at $354.59, being those which accrued from the time of the order granting the sureties leave to try the issue. Upon these facts the defendants made an application for an order directing the sureties to pay the costs of this action, and that an execution should issue against them on the judgment for costs just mentioned.
*496The learned justice before whom the motion was argued thought that under section 3247 of the Code the motion could not be granted. His view was that the sureties were neither plaintiffs nor transferees, and that the action-was not brought or continued by any other person beneficially interested therein. It is true that the sureties were not original parties. It is also true-that the cause of action, if any existed, was not transferred to them; but it seems to be an erroneous view that they were not beneficially interested im the cause of action. The learned justice said in the course of his opinion that, the plaintiff commenced the action for its own benefit, and that the sureties would receive no advantage if the plaintiff had succeeded. This is an error. If the plaintiff had succeeded, (the plaintiff being insolvent,) they would have-been protected by the judgment in its favor; and it was with that design the application was made when they applied for leave to prosecute it. As before-suggested, it was stated by one of the attorneys for the sureties that he was-acquainted with the facts of the case, and verily believed it could be legally prosecuted. There is little room for doubt that, if the action had been successful, the sureties, on a proper application, would have been protected in. reference to any responsibility assumed by them by an appropriation of so-much of the judgment as was necessary for that purpose. They were beneficially interested, therefore, in the prosecution of the action, and, being beneficially interested, were clearly liable for the costs which accrued from the-time they took charge of and continued the controversy. In Ward v. Roy, 69 N. Y. 96, it was decided that in an action brought in the name of another by an assignee of any right of action, or by any person beneficially interested in the recovery in such action, such assignee or person would be liable for the costs. And it was then said, resting upon authority, that when an action has been virtually carried on by a creditor in the name of the receiver, he has-been held liable, and j’ustly so. In this case the plaintiff appears to have suffered a default, and the sureties, apparently in hostility to its act, and alleging that it was insolvent, made application for leave to prosecute, and on an, assertion that success could be attained.. Section 3247 of the Code expressly provides that when the action is brought in the name of another by a transferee of the cause of action, or by any other person who is beneficially interested, he should be liable for costs that may be awarded against the plaintiff in name; and this was clearly intended to include the person who, after the cause of action was commenced and was substantially abandoned by the plaintiff, interposes as a substitute, insisting upon the validity of the cause of action set forth in the complaint. And it is equally clear that in any action marked by such circumstances as have been disclosed affecting this case the sureties are, for the purposes of the action or its continuance, to be justly and properly regarded as beneficially interested. If this be not so, then there is no person from whom the costs can be collected, because it is manifest that the plaintiff had nothing whatever to do with the proceedings which originated with and were conducted by the sureties. No such construction as. this should be put upon section 3247 of the Code unless it was absolutely compulsory, inasmuch as it would cause injustice by depriving the successful party of the costs awarded, and which were intended should be paid by the unsuccessful litigant. For these reasons the order appealed from should here versed, with $10 costs, and the motion granted.